EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
This application is the national phase entry of International Application No. PCT/CN2017/118899, now WO 2019/080348, filed on December 27, 2017, which is based upon and claims priority to Chinese Patent Application No. 201711288593.6, filed on December 07, 2017, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Lee et al. (US 2012/008590 A1).
Regarding claim 1, Lee et al. discloses an apparatus for growing hydrate crystals, comprising: a temperature control system (a thermoelectric module assembly (130) and controller (500)), a pressure control system (a pressure gauge and controller (500)), a data collection system (measuring probe (310), measuring instrument (300), and controller (500), a high-pressure-resistant crystallization vessel (gas hydrate reactor, 100), and a buffer tank (200) (see Abstract; figures 2A-B through 5A-C; and 
Lee et al. fails to disclose or suggest an apparatus for growing hydrate crystals, comprising: a mobile shelf; wherein the high-pressure-resistant crystallization vessel, the temperature control system, the pressure control system, and the data collection system are disposed on the mobile shelf; the high-pressure-resistant crystallization vessel comprises a high-pressure-resistant crystallization vessel body; an incident laser beam window cover is provided at an upper end of the high-pressure-resistant crystallization vessel body, a high-pressure-resistant crystallization vessel fixing support is provided at a lower end of the high-pressure-resistant crystallization vessel body, and a high-pressure-resistant chamber is provided inside the high-pressure-resistant crystallization vessel body; an incident laser beam window glass is provided below the incident laser beam window cover; a gas inlet and a gas outlet of the high-pressure-resistant chamber are respectively provided at two sides of the incident laser beam window glass; the gas inlet is connected to an elongated air intake pipe; a coolant jacket is provided outside the high-pressure-resistant chamber; a coolant inlet and a coolant outlet are provided at a center of a bottom of the coolant jacket; a specimen stage is provided at a bottom of a lateral wall of the high-pressure-resistant chamber; high-pressure-resistant chamber window glasses are symmetrically provided at two sides of the high-pressure-resistant chamber; a high-pressure-resistant chamber window cover is provided outside each of the high-pressure-resistant chamber window glasses;  the temperature control system comprises a low-temperature thermostatic bath and a plurality of coolant hoses; the low-temperature thermostatic bath is connected to the high-pressure-resistant 
 Claims 2-7 depend on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (CN 107345894 A) discloses an in-situ gas hydrate observed particle size distribution high-pressure cold stage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774